ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 31st day of July, 2007,
ORDERED, by the Court of Appeals of Maryland, that JULIAN J. IZYDORE be, and he hereby is, disbarred by consent from the further practice of law in the State of Maryland; effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Julian J. Izydore from the register of attorneys, and pursuant to Maryland Rule 16—772(d) shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State that the name of Julian J. Izydore has been so stricken.